Title: From John Adams to Ward Nicholas Boylston, 24 July 1819
From: Adams, John
To: Boylston, Ward Nicholas


				
					my dear Sir
					Quincy July 24th. 1819
				
				I thank you for your favor of the 16th. It is impossible for me, as it was for Junius to recollect the innumerable trifles I have written. of those that were printed in the olden time of the Revolution I believe I could give a list—but nothing I ever printed or wrote in my whole life, is fit for the inspection of Posterity—all written in a hurry distracted with care, dispirited by discouragements—never transcribed, never corrected and not even ever revised—the F Discourse’s on Davila I consider as a fourth Volume of the Defence of the Constitutions of the United States—and as it is out    of print, I should be glad to see an Edition of it under the title of the Defence of the Constitutions & &  Volume fourth,—leaving out all the Preface’s and advertisements—of the Printers in the Copy you possess—but no printer or Bookseller would undertake the expence of Publishing such an Edition—my writings are all too dull for Sail—I inclose a Copy of a glaring example— / and am your affectionate / friend and obliged Servant
				
					John Adams
				
				
			